Citation Nr: 0125062	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  94-06 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Evaluation of a higher rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel





INTRODUCTION

The veteran served on active duty from February 1967 to 
September 1991. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 RO decision which granted 
service connection for hearing loss and assigned a 0 percent 
rating for such.  The veteran appeals to the Board for a 
higher rating for bilateral hearing loss.

In a July 2000 statement, the veteran withdrew his claims for 
increased ratings for a low back disability and left shoulder 
bursitis.  As such, these matters are no longer before the 
Board and will not be addressed in the decision that follows.


FINDINGS OF FACT

1.  VA audiometric testing, performed in April 1992, reflects 
that the veteran's hearing loss disability is manifested by a 
puretone threshold average of 43 decibels in the right ear 
with speech recognition of 94 percent, and a puretone 
threshold average of 29 decibels in the left ear with speech 
recognition of 96 percent.

2.  Audiometric testing, performed in January 2000, reflects 
that the veteran's hearing loss disability is manifested by a 
puretone threshold average of 53 decibels in the right ear 
with speech recognition of 92 percent, and a puretone 
threshold average of 40 decibels in the left ear with speech 
recognition of 92 percent.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.3, 4.85, 4.86 Diagnostic Code 6100 (as in effect 
prior to, and on and after, June 10, 1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1967 to 
September 1991.

A July 1990 examination report shows that the veteran 
underwent audiometric testing and the results are stated 
below: 



HERTZ



500
1000
2000
3000
4000
RIGHT

35
30
85
85
LEFT

40
25
45
80

An April 1992 VA audiometric examination report reflects the 
following results:



HERTZ



500
1000
2000
3000
4000
RIGHT

10
10
70
80
LEFT

5
5
40
65
Speech recognition was 94 percent and 96 percent in the right 
and left ears, respectively.  The examiner concluded that the 
veteran had bilateral high frequency hearing loss.

By a January 1993 RO decision, service connection for 
bilateral hearing loss was granted and a 0 percent rating was 
assigned.




In January 2000, the veteran underwent audiometric testing at 
Alpha Hearing and Speech Center and the results are stated 
below.



HERTZ



500
1000
2000
3000
4000
RIGHT

20
25
80
85
LEFT

20
20
55
65
His speech recognition ability was 92 percent in both ears.  
During the examination, the veteran indicated he had 
difficulty understanding speech when there was accompanying 
noise.  He also indicated he had received hearing aids from 
the military in 1981 and again from the VA in 1992.  The 
diagnosis was hearing loss. 

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  
Regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The record shows 
that the veteran was properly notified of the January 1993 RO 
decision which assigned him a 0 percent rating for his 
bilateral hearing loss based on the lack of evidence showing 
that he had a compensable hearing loss disability.  That is 
the key issue in this case, and the RO's decision, as well as 
the statement of the case and subsequent supplemental 
statements of the case, informed the veteran that he needed 
to submit evidence of diminished hearing (to a compensable 
level) in order to prevail.  VA has met its duty to inform 
the veteran.  The Board concludes the discussions in the 
rating decisions, statement of the case, supplemental 
statements of the case, and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  The RO has requested all relevant 
(treatment) records identified by the veteran and the veteran 
was informed in various letters what records the RO was 
requesting and he was asked to assist in obtaining the 
evidence.  The Board finds that VA has done everything 
reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  As 
such, the Board will proceed with a discussion of the merits 
of the veteran's claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85. 

The rating schedule provisions for evaluating hearing loss 
were amended effective in June 1999.  Despite the revisions, 
the basic method for evaluating hearing loss (discussed 
above) generally remains the same.  The revised regulations 
do, however, include a special method for rating exceptional 
patterns of hearing impairment, as defined by 38 C.F.R. § 
4.86.  Exceptional patterns of hearing impairment exist when 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz 
are each 55 decibels or more, or when the puretone thresholds 
are 30 decibels or less at 1000 Hertz, and 70 decibels or 
more at 2000 Hertz.  38 C.F.R. § 4.86 (as in effect on and 
after June 10, 1999).

Prior to the effective date of the new regulations, the 
veteran's claim for a higher rating may only be evaluated 
under the older criteria.  38 U.S.C.A. § 5110(g) (West 1991); 
VA O.G.C. Prec. 3-2000 (April 10, 2000).  However, from and 
after the effective date of amendment, the Board must 
consider both the old and the new criteria and apply the 
version most favorable to the appellant.  Id.  See also 
Karnas v. Derwinski, 1 Vet.App. 308 (1991). 

In the instant case, by a January 1993 RO decision, the 
veteran was granted service connection for bilateral hearing 
loss and a 0 percent rating was assigned for such.  Medical 
evidence on file includes the veteran's April 1992 VA 
audiological evaluation which showed right ear puretone 
thresholds of 10, 10, 70, and 80 decibels as well as left 
pure tone thresholds of 5, 5, 40 and 65 decibels at 1000, 
2000, 3000 and 4000 Hertz, respectively.  His speech 
recognition using the Maryland CNC word list was 94 percent 
for the right ear and 96 percent for the left ear.  The 
veteran's January 2000 audiometric results showed right ear 
pure tone thresholds of 20, 25, 80, and 85 decibels and left 
pure tone thresholds of 20, 20, 55, and 65 decibels at 1000, 
2000, 3000, and 4000 Hertz, respectively.  His speech 
recognition was 92 percent, bilaterally.

Based upon the aforementioned findings, the Board finds that, 
for the time period prior to June 10, 1999, the evidence of 
record preponderates against a compensable rating for 
bilateral sensorineural hearing loss.  With regard to the 
April 1992 audiometric findings, the veteran had a right ear 
average puretone decibel loss of 43 with speech recognition 
of 94 percent.  This corresponds to a numeric designation of 
"I" under the old criteria.  See 38 C.F.R. § 4.87, Table VI.  
He had a left ear average puretone decibel loss of 29 
decibels with speech recognition of 96 percent.  This also 
corresponds to a numeric designation of "I" under the old 
criteria.  Id.  These combined numeric designations result in 
a rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. 
§ 4.85, Table VII.  With regard to the January 2000 
audiometric findings, the veteran had a right ear average 
puretone decibel loss of 53 with speech recognition of 92 
percent.  This corresponds to a numeric designation of "I" 
under the old criteria.  He had a left ear average puretone 
decibel loss of 40 with speech recognition of 92 percent.  
This corresponds to a numeric designation of "I" under the 
old criteria.  These combined numeric designations also 
result in a rating of 0 percent under Diagnostic Code 6100.  
In sum, the audiometric findings from both examinations yield 
the same results, namely a 0 percent rating for bilateral 
hearing loss under the old criteria.

As noted above, a new provision, effective June 1999, was 
added to the schedular criteria which allows special 
consideration to cases of exceptional patterns of hearing 
impairment.  See 38 C.F.R. § 4.86.  This special method is, 
however, inapplicable to the present case since the veteran's 
audiometric test results do not show such an exceptional 
pattern of hearing impairment as defined by the regulation.  
As such, the new criteria do not afford the veteran a higher 
rating. 

Although the veteran asserts that his bilateral hearing loss 
disability warrants a rating in excess of 0 percent, the 
Board finds that the evidence of record preponderates against 
a rating in excess of 0 percent under both the old or new 
criteria.  See Lendenmann, 3 Vet.App. at 349.  Consideration 
of whether the veteran is entitled to a "staged" rating for 
his service-connected condition as prescribed by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) has been made.  
The Board finds, however, that the veteran's service-
connected bilateral hearing loss is not shown to have 
warranted the assignment of more than a 0 percent rating 
during the entire course of this appeal.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule.  38 C.F.R. § 
4.3.

The Board notes that there is no evidence of an exceptional 
or unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the condition has recently required 
hospitalization.  His service-connected hearing loss may well 
cause some impairment in his daily activities, but there is 
nothing to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for hearing loss.  In any event, the Board, in the 
first instance, may not assign an extraschedular rating.  
Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

A higher (compensable) rating for bilateral hearing loss is 
denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

